Appeal by the defendant from a judgment of the Supreme Court, Kings County (Wade, J.), rendered April 10, 1995, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a *520hearing (Pincus, J.), of those branches of the defendant’s omnibus motion which were to suppress physical evidence and written and videotaped statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court correctly denied suppression of physical evidence and the written and videotape statements he made to law enforcement officials. Specifically, the defendant failed to establish a reasonable expectation of privacy in the apartment searched, and, thus, lacked standing to challenge the warrantless entry into the premises by the police and their subsequent search and seizure (see, People v Wesley, 73 NY2d 351; People v Rodriguez, 69 NY2d 159; People v Benn, 172 AD2d 756; People v Mills, 159 AD2d 520; People v Daniel, 152 AD2d 742; cf., People v Williams, 181 AD2d 474). Likewise, the court correctly found that the defendant’s written and videotaped statements to law enforcement officials were made after his knowing, intelligent, and voluntary waiver of his Miranda rights (see, People v Huntley, 15 NY2d 72; People v Springer, 221 AD2d 386; People v Sohn, 148 AD2d 553).
The sentence imposed was neither illegal nor excessive (see, People v Motley, 116 AD2d 596; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions lack merit. Rosenblatt, J. P., Thompson, Pizzuto and Friedmann, JJ., concur.